Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Adriana Burgy on August 12, 2021.
	On lines 11-12 of claim 18, the phrase “at least one expired air collection time point (t)” was changed to –at at least one expired air collection time point (t)--. On line 14 of claim 18, the phrase “the blood insulin concentration (ng/ml)” was changed to –a blood insulin concentration (ng/ml). 
	Withdrawn claims 14-17 and 21-26 were canceled. 
The following is an examiner’s statement of reasons for allowance: Application serial no. 16/242,296 is being allowed since none of the prior art of record teaches or fairly suggests a method of determining that a subject has diabetes or is in a stage before onset of diabetes comprising performing steps (a)-(e) as recited in independent claim 18, particularly steps (c)-(e). In addition, claim 18 is patent eligible under 35 USC 101 since claim 18 reflects an improvement in the known technology to detect diabetes or a stage before onset of diabetes in a subject, and the instant specification of application serial no. 16/242,296 contains a technical explanation as to how to implement the improvement. Thus, claim 18 meets prong 2 of step 2A in the 2019 Revised Patent Subject Matter Eligibility Guidance (January 2019) since claim 18 integrates the natural 13C-labeled glucose metabolism in a subject and a presence of diabetes or a stage before onset of diabetes in the subject into a practical application by reciting an improvement in the technical field of diabetes diagnosis. In addition, claim 18 recites a combination of elements that together are unconventional and amount to an inventive concept that is significantly more than the natural correlation. Steps (c), (d) and (e) in claim 18  together are unconventional and more than what is well-understood and routine in the field of diabetes diagnosis, and for this reason, claim 18 recites an inventive concept rendering the claim patent eligible under 35 USC 101 at step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance (January 2019). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”










Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        August 12, 2021